United states Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) TQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-52556 Card Activation Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 20-5769015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 53 West Jackson Blvd., Suite 1618 Chicago, Illinois 60604-3749 (Address of principal executive offices) (Zip Code) (312) 972-1662 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesTNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b–2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non–Accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨NoT As ofAugust 16, 2010, the issuer had 174,782,045 shares of common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS PageNumber PART I - FINANCIAL INFORMATION 1 Item 1. Condensed Financial Statements (unaudited) 1 Condensed Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009 1 Condensed Statements of Operations (unaudited) 2 Condensed Statements of Cash Flows (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION
